  Case 18-34787         Doc 24     Filed 09/09/19 Entered 09/09/19 11:15:15          Desc Main
                                     Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                        )       Chapter 7 Case
                                              )
Rosaelia M. Tinajero,                         )       Case No. 18-34787
                                              )
                                              )
                                 Debtor.      )       Hon. Janet S. Baer - Geneva

                                      NOTICE OF MOTION

         PLEASE TAKE NOTICE that on Friday, September 20, 2019 at 11:00 AM, I shall
appear before the Honorable Janet S. Baer, Bankruptcy Judge, Kane County Courthouse, 100 S.
Third Street, Courtroom 240, Geneva, IL 60134 or before any other Bankruptcy Judge who may
be sitting in her place and shall present a Motion for Order Reopening Chapter 7 Case Pursuant
to 11 U.S.C. § 350(B) and Rule 5010 of the Federal Rules of Bankruptcy Procedure, a copy
of which is attached and served on you.



                                                      /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-5785



                                  CERTIFICATE OF SERVICE

        I, Adam G. Brief, Assistant U.S. Trustee, state that on September 9, 2019, pursuant to Local
Rule 9013-1(D) the Notice of Motion and Motion for Order Reopening Chapter 7 Case
Pursuant to 11 U.S.C. § 350(B) and Rule 5010 of the Federal Rules of Bankruptcy Procedure
were filed and served on all parties on the service list below via the manner indicated.


                                                      /s/ Adam G. Brief




                                                  1
 Case 18-34787      Doc 24     Filed 09/09/19 Entered 09/09/19 11:15:15     Desc Main
                                 Document     Page 2 of 5


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice For Registrants:

Anna E Rinehart arinehart@johnsonblumberg.com,
David M Siegel davidsiegelbk@gmail.com,
Thomas E Springer tspringer@springerbrown.com,


Parties Served via First Class Mail:

ROSAELIA M. TINAJERO
1116 TALMA ST
AURORA, IL 60505-5640




                                            2
  Case 18-34787         Doc 24     Filed 09/09/19 Entered 09/09/19 11:15:15           Desc Main
                                     Document     Page 3 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In Re:                                         )       Chapter 7 Case
                                               )
Rosaelia M. Tinajero,                          )       Case No. 18-34787
                                               )
                                               )
                                 Debtor.       )       Hon. Janet S. Baer - Geneva

                 MOTION FOR ORDER REOPENING CHAPTER 7 CASE
                  PURSUANT TO 11 U.S.C. § 350(b) AND RULE 5010 OF
                 THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee”), by and through the Assistant U.S. Trustee, Adam G. Brief, hereby requests entry of an

order reopening this case pursuant to Section 350(b) of the Bankruptcy Code and Bankruptcy Rule

5010. In support of his motion, the U.S. Trustee respectfully states as follows:

                                           JURISDICTION

         1.     The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

§ 157(b)(2) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee has

standing to bring this Motion under 11 U.S.C. § 307.

                                           BACKGROUND

         3.     Rosaelia M. Tinajero commenced this case by filing a voluntary petition for relief

under Chapter 7 of the Bankruptcy Code on December 17, 2018.



                                                   1
  Case 18-34787       Doc 24     Filed 09/09/19 Entered 09/09/19 11:15:15            Desc Main
                                   Document     Page 4 of 5


       4.      Thomas E Springer was appointed and served as the chapter 7 trustee (“Chapter 7

Trustee”).   On July 19, 2019, the Chapter 7 Trustee filed a no-asset report. [Doc. 22]

Subsequently, the Court entered an order discharging the Chapter 7 Trustee and closing the

bankruptcy case.

       5.      More recently, the U.S. Trustee received notification that Ms. Tinajero may be

entitled to a settlement award from a personal injury claim.

       6.      Upon information and belief, the U.S. Trustee believes that the proceeds from this

settlement may be property of the estate pursuant to 11 U.S.C. § 541(a).

                                     RELIEF REQUESTED

       7.      The U.S. Trustee requests that the Court reopen this bankruptcy case and authorize

the U.S. Trustee to appoint a chapter 7 trustee.

       8.      Section 350 of the Bankruptcy Code provides that:

               (a) After an estate is fully administered and the court has discharged the trustee,
                   the court shall close the case.

               (b) A case may be reopened in the court in which such case was closed to
                   administer assets, to accord relief to the debtor, or for other cause.

Rule 5010 of the Federal Rules of Bankruptcy Procedure implements Section 350(b).

       9.      Based on the foregoing, the U.S. Trustee requests that the Court reopen this

bankruptcy case and authorize the U.S. Trustee to appoint a chapter 7 trustee to further investigate

and determine whether assets are available for creditors and for any other action the chapter 7

trustee deems necessary.




                                                   2
  Case 18-34787       Doc 24     Filed 09/09/19 Entered 09/09/19 11:15:15             Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, the U.S. Trustee respectfully asks the Court to enter an order: (1)

reopening this case; (2) authorizing the U.S. Trustee to appoint a chapter 7 trustee to represent the

estate; and (3) for such other and further relief as this Court deems appropriate.



                                                      RESPECTFULLY SUBMITTED,
                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


Dated: September 9, 2019                              /s/ Adam G. Brief
                                                      Adam G. Brief, Assistant U.S. Trustee
                                                      OFFICE OF THE U.S. TRUSTEE
                                                      219 S. Dearborn Street
                                                      Chicago, IL 60604
                                                      (312) 886-5785




                                                 3
